Memorandum:
On appeal from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act ([SORA] Correction Law § 168 et seq.), defendant’s sole contention is that County Court erred in failing to determine that he was entitled to a downward departure to a level one risk. Inasmuch as defendant failed to request such a departure before or during the SORA hearing, however, he failed to preserve that contention for our review (see People v Ratcliff, 53 AD3d 1110 [2008], lv denied 11 NY3d 708 [2008]). Present— Scudder, P.J., Garni, Lindley, Sconiers and Green, JJ.